     Case 3:20-cv-00441-MMD-CLB Document 21 Filed 02/03/21 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     SLATER L. YOHEY,                                 Case No. 3:20-cv-00441-MMD-CLB

7                                  Petitioner,                       ORDER
            v.
8
      PERRY RUSSELL, et al.,
9
                                Respondents.
10

11         This is a habeas corpus matter filed under 28 U.S.C. § 2254. Currently before the

12   Court are the amended petition (ECF No. 16), Petitioner’s motion for leave to file exhibits

13   under seal (ECF No. 19), and Petitioner’s motion for leave to file a second amended

14   petition (ECF No. 20).

15         The exhibit that Petitioner wants to file under seal is his presentence investigation

16   report. That report contains confidential information. The Court finds compelling reasons

17   to file this document under seal. See Kamakana v. City and County of Honolulu, 447 F.3d

18   1172 (9th Cir. 2006).

19         The Court waives the requirement of LR 15-1(a) that Petitioner file a proposed

20   second amended petition along with his motion for leave to amend. Petitioner has

21   demonstrated good cause to file a second amended petition.

22         It is therefore ordered that Petitioner’s motion for leave to file exhibits under seal

23   (ECF No. 19) is granted.

24         It is further ordered that Respondents need not respond to the amended petition

25   (ECF No. 16).

26         It is further ordered that Petitioner’s motion for leave to file a second amended

27   petition (ECF No. 20) is granted. Petitioner will have up to and including March 18, 2021,

28
     Case 3:20-cv-00441-MMD-CLB Document 21 Filed 02/03/21 Page 2 of 2


1    to file a second amended petition. The Court’s scheduling order of November 18, 2020

2    (ECF No. 11) will apply to briefing subsequent to the filing of the second amended petition.

3           DATED THIS 3rd Day of February 2021.

4

5

6                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  2
